OPINION OF THE COURT

Per Curiam.

Respondent Stanley Seide was admitted to practice under the name of Stanley M. Siede by the Appellate Division, First Department, on April 14, 1975.
By judgment rendered December 12, 1980, respondent was convicted in the United States District Court for the Southern District of New York, upon a plea of guilty, of unlawfully, intentionally and knowingly distributing and possessing with intent to distribute a narcotic drug, to wit: heroin hydrochloride with diluents, and conspiracy to do so, in violation of sections 812, 841 (subd [a], par [1]; subd [b], par [1], cl [A]) and 846 of title 21 of the United States Code.
The crimes of which respondent has been convicted are felonies under Federal law and are criminal offenses which if committed within this State would constitute felonies under New York law: section 220.16 of the Penal Law, *154criminal possession of a controlled substance in the third degree, a class B felony, and section 105.10 of the Penal Law, conspiracy in the fourth degree, a class E felony.
As a result of said felony conviction respondent has been automatically disbarred pursuant to section 90 (subd 4, par a) of the Judiciary Law. (Matter of Wall, 75 AD2d 196.)
The petition to strike respondent’s name from the roll of attorneys should be granted.
Murphy, P. J., Kupferman, Sandler, Carro and Asch, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.